IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1424
                                  Filed May 17, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TIFFANI A. TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Sioux County, Robert J. Dull,

District Associate Judge.




      Tiffani Taylor appeals her conviction for possession of methamphetamine

contending the district court erred in denying her motion to suppress.

AFFIRMED.




      Robert B. Brock II of Law Office of Robert B. Brock II, P.C., Le Mars, for

appellant.

      Thomas J. Miller, Attorney General, and Benjamin M. Parrott, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


DOYLE, Judge.

       Tiffani Taylor appeals her conviction for possession of methamphetamine.

She claims the district court erred in denying her motion to suppress. Upon our

review, we conclude the district court properly denied the motion to suppress

because the “plain view” exception applied to the warrantless search of Taylor’s

purse. Accordingly, we affirm Taylor’s conviction and sentence.

       I. Background Facts and Proceedings.

       On August 15, 2015, Michelle Bellis and Tiffani Taylor visited an inmate at

the Sioux County Jail. Both women provided identification as a part of the check-

in procedure. A correctional officer determined neither had a valid license to

drive. Since the women had arrived at the jail in a van driven by one of them, the

officer notified Sioux County Deputy Sheriff Oostra of the situation. The deputy

parked near the jail and laid in wait.       When the women left the jail, the

correctional officer observed Bellis driving the van and notified Deputy Oostra.

The deputy stopped the van after it drove past his lair. After confirming that

Bellis was driving without a valid license, the deputy had Bellis get out of the van,

and she and the deputy headed toward the patrol car. The deputy asked if

anyone else in the van had a valid license. Bellis said Taylor had a license and

could drive. The deputy returned to the van, and from the still open driver’s

window, he asked Taylor, who was sitting in the front passenger seat, if she had

a valid driver’s license. According to Deputy Oostra’s report attached to the

minutes of testimony, the following transpired:

       [Taylor] told me she did. I asked to see it and she reached for a
       purse located by her left foot that was [sitting] on the floor.
                                          3


              [Taylor] retrieved from that purse a smaller purse, it
       appeared as a small, mostly tan in color 3x5 inch makeup purse.
       She unzipped it and opened it. I could see into the purse and saw
       a card of some sort and a small blue baggie that appeared to have
       a white colored substance in it; possibly a controlled substance.
       [Taylor] quickly handed me an Iowa identification card and closed
       the purse zipping it shut. I told her this was only an identification
       card and not good for driving. I then confronted her with what I
       knew; she did not have a driver’s license. [Taylor] acknowledges
       she did not have one.
              I then asked about the small baggie I saw in the purse which
       she retrieved her identification card from. [Taylor] then opened the
       purse again and held it so I could not see in. I asked what was in
       the baggie. [Taylor] just held the purse bouncing it in her hand in
       what appeared to be an attempt to cover the baggie with the other
       contents of the small purse. I then told [Taylor] to hand me the
       purse. She did and I reached in and took out the small ¾ inch by
       1 ½ inch blue baggie.

The deputy then took the small makeup purse with him and had Taylor stay in

the van while he finished writing the traffic citation for Bellis in the patrol car. He

went back to the van, searched Taylor’s large purse and the van’s passenger

compartment area near where Taylor was sitting. Asked what testing the white

powder might reveal the powder to be, Taylor responded, “it may test for meth.”

Taylor was read her Miranda rights, taken to jail, and arrested.

       By trial information, the State charged Taylor with possession of

methamphetamine, first offense, in violation of Iowa Code section 124.401(5)

(2015), a serious misdemeanor. Taylor filed a motion to suppress all evidence

recovered by the State, contending the evidence was obtained in violation of her

rights under the Fourth Amendment and article I section 8 of the Iowa

Constitution. The State resisted, and a hearing was held.

       Thereafter, the district court denied Taylor’s motion, concluding:

             Deputy Oostra observed the baggy and its contents in the
       purse when he asked [Taylor] for her driver’s license, which she
                                         4


      had told him she had. She opened the purse and the baggy was in
      plain view, at which time Deputy Oostra immediately believed it to
      contain a controlled substance. Under these facts, the court
      concludes Deputy Oostra was legally entitled to take possession of
      the baggy pursuant to the plain view exception. See State v.
      McGrane, 733 N.W.2d 671, 680 (Iowa 2007).

      Taylor waived her right to a jury trial, and the matter was tried to the court.

The court found Taylor guilty as charged. Judgment was entered, and Taylor

was sentenced.

      Taylor now appeals. She contends the district court erred in denying her

motion to suppress. Specifically, she argues the court should have found that

the warrantless search of her possessions was in violation of the United States

and Iowa Constitutions.

      II. Standards and Scope of Review.

      Because Taylor asserts the district court violated her constitutional rights

in denying her motion to suppress, we review her claim de novo. See State v.

Coleman, 890 N.W.2d 284, 286 (Iowa 2017). “We independently evaluate the

totality of the circumstances found in the record, including the evidence

introduced at both the suppression hearing and at trial.” State v. Gaskins, 866
N.W.2d 1, 5 (Iowa 2015) (citation omitted). We are not bound by the district

court’s credibility determinations, but we can give them deference. See State v.

Naujoks, 637 N.W.2d 101, 106 (Iowa 2001).

      III. Discussion.

      Taylor asserts the warrantless seizure and search of her makeup purse

violated her constitutional rights under the Fourth Amendment of the United

States Constitution and under article I, section 8 of the Iowa Constitution. She
                                         5


does not argue that we should evaluate her claims differently under the two

constitutional provisions.    The United States Constitution and the Iowa

Constitution both grant protections against unreasonable searches and seizures.

See U.S. Const. amend. IV; Iowa Const. art. I, § 8. “We follow an independent

approach in the application of our state constitution. However, when a party

does not argue an independent approach, ‘we ordinarily apply the substantive

federal standards but reserve the right to apply the standard in a fashion different

from federal precedent.’” State v. McIver, 858 N.W.2d 699, 702 (Iowa 2015)

(quoting State v. Tyler, 830 N.W.2d 288, 291-92 (Iowa 2013)).

      “Searches conducted without a warrant are per se unreasonable, ‘subject

only to a few specifically established and well-delineated exceptions.’” State v.

Watts, 801 N.W.2d 845, 850 (Iowa 2011) (quoting Katz v. United States, 389
U.S. 347, 357 (1967)).       Iowa law recognizes exceptions to the warrant

requirement for “searches based on consent, plain view, probable cause coupled

with exigent circumstances, searches incident to arrest, and those based on the

emergency aid exception.” State v. Lewis, 675 N.W.2d 516, 522 (Iowa 2004).

The State has the burden of proving by a preponderance of the evidence that an

exception to the warrant requirement applies.       See State v. Simmons, 714
N.W.2d 264, 272 (Iowa 2006). If the State fails to meet its burden, evidence

obtained in violation of the warrant requirement is inadmissible. See State v.

Crawford, 659 N.W.2d 537, 541 (Iowa 2003).

      If “‘the facts and circumstances would lead a reasonably prudent person to

believe that the vehicle contains contraband,’” probable cause to search the

vehicle exists. State v. Edgington, 487 N.W.2d 675, 678 (Iowa 1992) (quoting
                                         6

United States v. Strickland, 902 F.2d 937, 942-43 (11th Cir. 1990)). “The facts

and circumstances upon which a finding of probable cause is based include ‘the

sum total . . . and the synthesis of what the police have heard, what they know,

and what they observe as trained officers.’” Id. “[P]robable cause need not rise

to the level of proof required for conviction, or even indictment, [but] it requires

‘more than bare suspicion.’” State v. Horton, 625 N.W.2d 362, 365 (Iowa 2001)

(citation omitted). In considering whether Deputy Oostra had probable cause to

seize and search Taylor’s makeup pouch, we conduct “an independent

evaluation of the totality of the circumstances as shown by the entire record.”

State v. Maddox, 670 N.W.2d 168, 171 (Iowa 2003) (quoting Crawford, 659
N.W.2d at 541).

       There is no dispute the deputy would have had sufficient probable cause

to seize and search Taylor’s makeup purse upon observation of evidence of

drugs within the purse. See, e.g., State v. Cullor, 315 N.W.2d 808, 811 (Iowa

1982) (“Items in plain view within a car, viewed by police officers standing outside

the car where they have a right to be, can furnish probable cause for a

subsequent search of the car.”); see also State v. Eubanks, 355 N.W.2d 57, 60

(Iowa 1984) (“Once the patrolman lawfully stopped the car and had probable

cause to search for contraband, all containers within the car when it was stopped

were fair game for the car search. [Eubanks] had no right to insulate her purse

or any other container from a lawful warrantless search by the simple expedient

of physically removing the purse and its contents from the car while the search

was in progress.”).
                                          7


       Taylor does not argue the traffic stop was invalid, the deputy was not in a

place he had a right to be, or the seized baggie was not in plain view to the

deputy.    Rather, Taylor argues the plain view exception to the warrant

requirement is not applicable here because the incriminating nature of the baggie

was not known or immediately apparent to the officer when he observed it.

Taylor asserts the incriminating nature of the baggie was not known to the deputy

and that “[t]he ultimate seizure of the property, the subsequent statements of

[Taylor], and finally the lab test results of the baggies, cannot retroactively create

reasonable grounds for the [deputy] to believe that the layered, non-transparent,

object that he glimpsed momentarily were in fact contraband.”

       The State had the burden of proving the seized baggie’s “‘incriminating

character’ was ‘immediately apparent.’” McGrane, 733 N.W.2d at 680 (citations

omitted). At the suppression hearing, the deputy testified on direct examination:

              Q. And where was that identification card? A. It was in a
       small makeup-sized case that was in her purse.
              Q. Did she take this purse out? A. Yes, she did.
              Q. Did you see anything in the purse? A. Yes. When she
       was opening this makeup case she opened it right where I could
       look into it, she took out her ID card. While looking into it I could
       see a small container used to hold illegal substances quite often.
              Q. Could you describe that small container. A. It was a small
       three-quarters by inch and three-quarters or so sized little baggie.
              ....
              Q. And you observed that on—from—without holding the
       purse? A. No, she was holding the purse, zipped it open in this
       fashion, was trying to get her ID card out. There was numerous
       other papers, other documents. This baggie was sitting right on top
       (gesturing).
              Q. In your past training and experience as a law
       enforcement officer what are those baggies typically used for?
       A. Generally these baggies are used for holding illegal substances,
       methamphetamine, cocaine.
              Q. Is that what you perceived them to be containing that
       day? A. Yes.
                                          8


       Plastic baggies are commonly used as a container for narcotics and are

known for their use in the drug trade. See State v. Carter, 696 N.W.2d 31, 38

(Iowa 2005).    Deputy Oostra had previously seen other individuals package

narcotics in small baggies like the one he observed in Taylor’s makeup purse.

This was not a garden variety sandwich-sized baggie. An officer’s training and

experience may be taken into account when determining whether the

incriminating nature of the evidence was readily apparent to the officer. See id.

at 37. The deputy could also take into account Taylor’s furtive actions in trying to

hide the baggie. After he asked Taylor what was in the baggie, Taylor

       then reached down, got her purse back out that was containing this
       little blue baggie. She opened it up again so I could not see it and
       started jiggling it in her hand as though to probably try to cover
       what I had seen. I then . . . told her to give me the bag and she did.

       There is no requirement that the State prove Deputy Oostra “knew” the

baggie contained illicit drugs before seizing it. The State only needed to prove

Deputy Oostra reasonably believed the baggie contained illicit drugs. Based on

the totality of the circumstances, we believe the State satisfactorily proved that

the baggie’s incriminating nature was immediately apparent to Deputy Oostra.

Therefore, the deputy’s seizure and search fell within the plain view exception

and was valid under both constitutions.

       IV. Conclusion.

       Because we conclude the search of Taylor’s purse fell within the plain

view exception to the warrant requirement, we affirm the district court’s ruling and

Taylor’s conviction.

       AFFIRMED.